         Case: 3:19-cv-00280-jdp Document #: 61 Filed: 05/15/20 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


    LIBERTY MUTUAL INSURANCE COMPANY
    and LIBERTY MUTUAL GROUP INC.,

                              Plaintiffs,                        OPINION and ORDER
         v.
                                                                       19-cv-280-jdp
    RICHARD P. LUND and MARY E. LUND,

                              Defendants.


        Plaintiffs Liberty Mutual Insurance Company and Liberty Mutual Group Inc.

(collectively, “Liberty”) are seeking a return of severance payments that Liberty says it made

to plaintiffs Richard P. Lund and Mary E. Lund in error. In total, Liberty says that it overpaid

defendants nearly $450,000 between 2003 and 2015. It is asserting claims for unjust

enrichment, conversion, and civil theft. See Dkt. 45.1

        Each defendant has filed a separate motion to dismiss. Dkt. 36 and Dkt. 46. Mary Lund

refers to herself as “Mary Ryder” in her briefs, so the court will refer to her as “Ryder” and

Richard Lund as “Lund.” Ryder seeks dismissal of all Liberty’s claims; Lund seeks dismissal of

the civil theft and conversion claims and any claim for unjust enrichment that arose more than

six years ago. For the reasons discussed below, the court will dismiss the civil theft and

conversion claims but allow the unjust enrichment claim to procced.




1
 Liberty originally asserted a claim for breach of contract as well, see Dkt. 1, but the second
amended complaint (the operative pleading) is limited to the three claims listed above.
        Case: 3:19-cv-00280-jdp Document #: 61 Filed: 05/15/20 Page 2 of 6



                                           ANALYSIS

A. Unjust enrichment

       A claim for unjust enrichment has three elements: (1) the plaintiff conferred a benefit

upon the defendant; (2) the defendant had an appreciation or knowledge of the benefit; and

(3) the defendant accepted or retained the benefit under circumstances making it inequitable

for the defendant to retain the benefit without payment of its value. Buckett v. Jante, 2009 WI

App 55, ¶ 9, 316 Wis. 2d 804, 812, 767 N.W.2d 376, 380. Liberty’s allegations in this case

satisfy that standard: “[W]hen a party mistakenly confers a monetary benefit . . . on another,

that party is entitled to restitution from the benefited party who, upon learning of the mistaken

payment, refuses to repay the money.” See id. at 21; see also Restatement (Third) of Restitution

and Unjust Enrichment § 6 (2010) (“Payment by mistake gives the payor a claim in restitution

against the recipient to the extent payment was not due.”).

       Neither defendant contends that Liberty’s allegations fail to state a claim for unjust

enrichment, but Ryder contends that Liberty can’t raise an unjust enrichment claim because

Liberty’s payments to defendants were governed by a contract. See Greenlee v. Rainbow

Auction/Realty Co., 202 Wis. 2d 653, 671–72, 553 N.W.2d 257 (Ct. App. 1996). But

“Wisconsin law does not bar a party from seeking equitable relief for a benefit conferred, if

that benefit falls outside the scope of the parties’ contractual relationship.” Meyer v. The Laser

Vision Inst., 2006 WI App 70, ¶ 26, 290 Wis. 2d 764, 781, 714 N.W.2d 223, 231 (internal

quotations and emphasis omitted). That is what Liberty is alleging in this case: after the

contract expired—when the parties no longer had a contractual relationship—Liberty

continued making payments to defendants. Ryder doesn’t explain why the contract would bar




                                                2
        Case: 3:19-cv-00280-jdp Document #: 61 Filed: 05/15/20 Page 3 of 6



a claim for unjust enrichment under these circumstances, so the court will not dismiss the

unjust enrichment claim as barred by the contract.

       Alternatively, both defendants contend that the unjust enrichment claim is limited by

the six-year limitations period in Wis. Stat. § 893.43, which applies to claims for breach of

contract. Liberty contends that unjust enrichment claims have no statute of limitations and

that the only time limit on such claims comes from the doctrine of laches.

       The Wisconsin Supreme Court held in Boldt v. State, 101 Wis.2d 566, 578, 305 N.W.2d

133, 141 (1981), that unjust enrichment claims are “based on quasi-contract,” so they are

governed by the limitations period for breach of contract claims. The court of appeals has

followed Boldt at least twice since then. See Steadfast Ins. Co. v. Greenwich Ins. Co., 2018 WI App

11, ¶ 56, 380 Wis. 2d 184, 211, 908 N.W.2d 502, 515, rev’d on other grounds, 2019 WI 6, ¶ 56,

385 Wis. 2d 213, 922 N.W.2d 71; Stapel v. Stapel, 2010 WI App 120, ¶ 28, 329 Wis. 2d 269,

789 N.W.2d 753 (nonprecedential).

       Liberty relies on Suburban Motors of Grafton, Inc. v. Forester, 134 Wis. 2d 183, 187–88,

396 N.W.2d 351, 352–53 (Ct. App. 1986), in which the court held that a claim for constructive

trust—which the court likened to unjust enrichment—did not have a statute of limitations

because it was an equitable action rather than an action at law. One nonprecedential court of

appeals’ decision relied on Suburban Motors to hold that “the timeliness of an unjust enrichment

claim is governed by laches.” Lambo v. Kathleen D’Acquisto Irrevocable Tr., 2007 WI App 230,

¶ 37, 306 Wis. 2d 125, 740 N.W.2d 901 (nonprecedential). Other decisions from the court of

appeals have suggested that there is conflicting case law on the question of the statute of

limitations for unjust enrichment claims. See Buss v. Rosenow, 206 Wis. 2d 678, 558 N.W.2d




                                                3
        Case: 3:19-cv-00280-jdp Document #: 61 Filed: 05/15/20 Page 4 of 6



706 (Ct. App. 1996); Watts v. Watts, 152 Wis. 2d 370, 384 & n.10, 448 N.W.2d 292, 298

(Ct. App. 1989).

        There may be conflicting decisions from the court of appeals, but Boldt appears to be

the only decision from the Wisconsin Supreme Court that has directly addressed the statute

of limitations for unjust enrichment. Boldt is also consistent with other cases in which the

supreme court has described unjust enrichment as an action at law and based on a theory of

quasi-contract. See, e.g., Fox Valley Builders Corp. v. Day, 71 Wis. 2d 785, 789–90, 238 N.W.2d

748, 751 (1976); Hicks v. Milwaukee Cty., 71 Wis. 2d 401, 404, 238 N.W.2d 509, 512 (1976).

In diversity cases like this one, a federal court must apply state law as interpreted by the state

supreme court. Burzlaff v. Thoroughbred Motorsports, Inc., 758 F.3d 841, 847 n. 4 (7th Cir. 2014).

So the court will follow Boldt and apply a six-year limitations period.

       This leaves the question of when the statute of limitations stopped running. Answering

that question is necessary to determine how far back in time Liberty’s claim reaches. Lund

assumes that the relevant date is April 11, 2019, when Liberty filed the lawsuit; Ryder assumes

that it is October 23, 2019, when she waived personal service. Neither defendant explains the

choice or cites authority for it. Liberty ignores the issue. Because none of the parties have

adequately addressed the issue, the court will not resolve it now. Any party is free to raise a

more developed argument in a motion for summary judgment.

B. Conversion and civil theft

       Conversion and civil theft are closely related but distinct causes of action. The tort of

conversion requires the plaintiff to show that the defendant intentionally controlled or took

property belonging to the plaintiff, without consent, and that the defendant seriously interfered

with the rights of the plaintiff to possess the property. H.A. Friend & Co. v. Prof’l Stationery,


                                                4
        Case: 3:19-cv-00280-jdp Document #: 61 Filed: 05/15/20 Page 5 of 6



Inc., 2006 WI App 141, ¶ 11, 294 Wis. 2d 754, 763, 720 N.W.2d 96, 100. Under Wis. Stat.

§ 895.446(1), a person may bring a civil action against someone who violated the theft statute,

Wis. Stat. § 943.20. That statute prohibits several different acts, see id., § 943.20(1)(a)–(e),

but the parties focus on § 943.20(1)(b) only, so the court will do the same.

       Section 943.20(1)(b) prohibits the following conduct:

               By virtue of his or her office, business or employment, or as
               trustee or bailee, having possession or custody of money or of a
               negotiable security, instrument, paper or other negotiable writing
               of another, intentionally uses, transfers, conceals, or retains
               possession of such money, security, instrument, paper or writing
               without the owner’s consent, contrary to his or her authority, and
               with intent to convert to his or her own use or to the use of any
               other person except the owner.

       Defendants contend that Liberty hasn’t stated a claim under either cause of action. As

for conversion, defendants say that Liberty hasn’t alleged that they took any of its property

“without consent” because Liberty acknowledges that the overpayments were voluntary, albeit

mistaken. As for civil theft, defendants say that Liberty failed to allege that either of them were

able to retain the overpayments “[b]y virtue of his or her office, business or employment, or as

trustee or bailee.” Both are plausible arguments, but Liberty doesn’t respond to either of them.

“[W]hen presented with a motion to dismiss, the nonmoving party must proffer some legal

basis to support his cause of action. The federal courts will not invent legal arguments for

litigants.” Stransky v. Cummins Engine Co., Inc., 51 F.3d 1329, 1335 (7th Cir. 1995). So Liberty

has forfeited its claims for conversion and civil theft, and the court will dismiss those claims

with prejudice.

C. Scheduling

       One last point. Although the parties didn’t finish briefing the motions to dismiss until

May 4, 2020, they have now passed the deadline for dispositive motions, which was May 15,

                                                5
        Case: 3:19-cv-00280-jdp Document #: 61 Filed: 05/15/20 Page 6 of 6



2020. (The delay was the result of multiple amended complaints and multiple rounds of

briefing the motions to dismiss.) Because this order changes the legal landscape for this case,

the court will extend the deadline to June 1, 2020, if any party wishes to file a motion for

summary judgment.



                                           ORDER

       IT IS ORDERED that

       1. The motions to dismiss filed by defendants Richard Lund and Mary Lund, Dkt. 36
          and Dkt. 46, are GRANTED in part and DENIED in part. The claims for
          conversion and civil theft are DISMISSED with prejudice. The claim for unjust
          enrichment may be proceed, but the court will apply a six-year statute of
          limitations.

       2. The deadline for dispositive motions is EXTENDED to June 1, 2020.

       Entered May 15, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              6
